           Case 2:21-cv-00179-JAD-VCF Document 20 Filed 09/12/21 Page 1 of 2




 1 MATHEW HIGBEE
   Nevada Bar No. 11158
 2 HIGBEE & ASSOCIATES
   3110 West Cheyenne Ave
 3 North Las Vegas, NV 89032
   P: (714) 617-8300 (office)
 4 F: (866) 534-7049
   E: Mhigbee@higbeeassociates.com
 5 Attorney for Plaintiff, Natalie Davidson

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7                                      RENO DIVISION

 8 NATALIE DAVIDSON,                                   Case No. 2:21-cv-00179-JAD-VCF
             Plaintiff,
 9
                                                       Stipulation and Order Dismissing
10 v.                                                  JOINT
                                                       ActionSTIPULATION OF DISMISSAL AS
                                                       TO DEFENDANT EQUIFAX
11                                                     INFORMATION SERVICES, LLC
   MERRICK BANK and EQUIFAX
12 INFORMATION SERVICES, LLC,                                       ECF No. 18
             Defendants.
13

14                 Plaintiff, Natalie Davidson (“Plaintiff”), and Defendant, Equifax Information

15 Services, LLC (“EQUIFAX”), collectively through their undersigned counsel, and pursuant to

16 Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of Plaintiff’s

17 claims in this action, with prejudice, against Defendant, Equifax Information Services, LLC

18 Parties will bear their own fees and costs.

19                                                       Respectfully submitted,
     Dated: September 7, 2021
20                                                       /s/ Mathew Higbee
                                                         MATHEW HIGBEE
21                                                       Nevada Bar No. 11158
                                                         HIGBEE & ASSOCIATES
22                                                       3110 West Cheyenne Ave
                                                         North Las Vegas, NV 89032
23                                                       P: 714-600-8085
                                                         F: 866-534-7049
24                                                       E: Mhigbee@higbeeassociates.com
                                                         Attorney for Plaintiff, Natalie Davidson

                                                   1
          Case 2:21-cv-00179-JAD-VCF Document 20 Filed 09/12/21 Page 2 of 2




 1                                                       /s/ Jeremy J. Thompson (with consent)
                                                         Jeremy J. Thompson
 2                                                       Nevada Bar No. 12503
                                                         CLARK HILL PLLC
 3                                                       3800 Howard Hughes Pkwy, Suite 500
                                                         Las Vegas, NV 89169
 4                                                       Tel: (702) 862-8300
                                                         Fax: (702) 862-8400
 5                                                       Email: jthompson@clarkhill.com

 6                                                       Attorney for Defendant,
                                                         Equifax Information Services, LLC
 7

 8
                                            ORDER
 9
            Based on the parties' stipulation [ECF No. 18] and good cause appearing, and because
10   the dismissal of these claims leaves none remaining, IT IS HEREBY ORDERED that THIS
     ACTION IS DISMISSED with prejudice, each side to bear its own fees and costs. The Clerk
11   of Court is directed to CLOSE THIS CASE.
                                        IT IS SO ORDERED
12
                                                            ________________________________
13                                                          U.S. District Judge Jennifer A. Dorsey
                                                            Dated: September 12, 2021
14                                      United States Magistrate Judge

15

16                                      Dated:


17

18

19

20

21

22

23

24


                                                    2
